IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


F. EARL REED III,                            : No. 142 EM 2018
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
TONETTE PRAY,                                :
                                             :
                    Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 14th day of February, 2019, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.